DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.

	Applicants filed RCE for IDS to be considered and the reason for allowance remain unchanged after IDS being considered.
 
 Claims 9-11, 15-18, 23, 53, 62-64 are pending and under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2022 is being considered by the examiner.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Curtis Altmann on 11/30/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 9, line 10, after infection, insert ---, wherein said subject in need thereof is a human and is infected by an influenza virus, a severe acute respiratory
syndrome (SARS) virus, a Middle East Respiratory Syndrome (MERS) virus, or a respiratory syncytial virus (RSV)---.
	Claims 23 and 53, cancel claims 23 and 53.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: after amendment, the scope of claim is narrowed down and the invention directs towards a method of treating respiratory infection for human. There is not specific teaching to render such claimed invention obvious. Since there is no other outstanding issue remaining, claims 9-11, 15-18 and 62-64 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 9-11, 15-18 and 62-64 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/           Primary Examiner, Art Unit 1613